Citation Nr: 0832455	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-28 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for allergic rhinitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from November 1973 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2007, the Board remanded the issue for further 
evidentiary development.  At the time of the April 2007 Board 
remand, one of the issues on appeal was entitlement to 
service connection for a skin disorder.  In an October 2007 
rating decision, the RO granted service connection for a skin 
disorder (diagnosed as lichen simplex chronicus).  The 
veteran was notified of this decision and did not file a 
notice of disagreement.  Therefore, this issue is no longer 
on appeal.  



FINDINGS OF FACT

1.  Preexisting allergic rhinitis was not noted at the time 
of the veteran's entry into service.

2.  The evidence clearly and unmistakably shows that allergic 
rhinitis existed prior to service, and was not aggravated by 
service.



CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete notice was sent in April 2003, May 2007 and March 
2006 and the claim was readjudicated most recently in an 
October 2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, and afforded the veteran a 
physical examination.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153, 38 C.F.R. § 3.306. 

After careful review of the evidence of record, the Board 
finds that the veteran's allergic rhinitis preexisted service 
and was not aggravated by service.

The veteran noted on report of medical history in conjunction 
with his entrance examination that he had hay fever and the 
examiner noted that the veteran had occasional allergic 
rhinitis.  Thus, the veteran's pre-existing allergic rhinitis 
was noted at entrance.  

The veteran's service treatment records document occasional 
treatment for rhinitis.  The June 2007 VA examiner concluded 
that the veteran's current allergic rhinitis was not 
aggravated by the veteran's military service beyond the 
normal progression of the disease.  That is, there was no 
increase in disability during service beyond the normal 
progression of the disease.  Further, there is no other 
medical opinion of record.  Accordingly, service connection 
for allergic rhinitis is not warranted.

Service connection must be denied for allergic rhinitis.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for allergic rhinitis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


